Citation Nr: 0610825	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches on a 
direct basis or, alternatively, as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 
until September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated August 2002 by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
claim of entitlement to service connection for hypertension 
with headaches.  During the appeal period, the veteran moved 
to St. Petersburg, Florida.  Subsequently, her case was 
transferred to the St. Petersburg, Florida RO.  


FINDINGS OF FACT

1.  A preponderance of the evidence demonstrates that the 
veteran did not have chronic hypertension during service; 
that chronic hypertension was not manifested within one year 
of separation from service; and current medical evidence 
shows current hypertension is not causally related to active 
service.

2.  A preponderance of the evidence demonstrates that the 
veteran's headaches are not causally related to active 
service and are not caused or aggravated by a service 
connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Service connection for headaches on a direct or secondary 
basis is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002).  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. § 1131, a 
claimant must prove the existence of (1) a disability and (2) 
that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease manifested to a degree of 10 percent 
or more within one year of separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2005).  Cardiovascular renal disease, 
to include hypertension, is listed as a chronic disease 
subject to presumptive service connection.  38 C.F.R. 
§ 3.309(a) (2005).

Service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of, a service connected disease or injury.  38 C.F.R. § 
3.310(a) (2005).  Any additional disability resulting from 
the aggravation of a non-service connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In deciding 
claims on the merits, the Board will resolve reasonable doubt 
of material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

Service medical records show that the veteran was seen in 
March 1987 for a three day blood pressure check.  Diastolic 
pressures ranged from a low of 88 to a high of 118.  She was 
seen again later in March  at which time the assessment was 
drug induced hypertension and she was instructed to stop 
birth control pills.  She was seen again on two occasions 
within a couple of weeks at which time blood pressure 
readings were recorded as 110/80 and 104/72.  The examiner 
noted that the appellant was off birth control pills and the 
blood pressure returned to normal limits.  

During a June 2002 VA exam, the veteran noted her history of 
hypertension while in service and also reiterated that she 
stopped taking the medication "for a fie years" due its 
side effects.  She also stated that she resumed taking blood 
pressure medication after visiting a physician a few years 
previously who noticed her high blood pressure and headaches.  
The examiner concurred with the diagnosis of hypertension and 
noted the taking of blood pressure medication.

In November 2003, the veteran underwent a second VA exam.  
After reviewing the claim's folder and noting the veteran's 
relevant, medical history, the examiner diagnosed the veteran 
with hypertension and stated that the veteran's headaches are 
due to the hypertension.  However, the examiner then offered 
the following medical opinion:

This patient has had history of 
hypertension off and on for the last 10 
to 15 years.  She has been treated with 
medications.  At one point, she had 
medications that were removed.  Also, 
she was instructed to stop her birth 
control medication, as the blood 
pressure was felt secondary to the 
birth control pills at that time.  Now, 
in the year 2003, the patient has been 
on blood pressure medication and the 
blood pressure reading today are [sic] 
from her being on medications, but not 
directly supervised by a physician or 
somebody else.  In my opinion, it is 
less likely than not that her current 
hypertension is related etiologically 
to the hypertension she had in the 
medical record.  At age 42, she 
probably has idiopathic hypertension, 
and this needs to be aggressively 
treated with medication.      

Based on the competent medical evidence of record, no link is 
established between the veteran's current diagnosed 
hypertension and headaches and any incident of her active 
military service.  Service medical records show she was 
treated for hypertension during service; however, this was 
attributed to birth control medication and when the birth 
control medication was discontinued, it was specifically 
noted that her blood pressure returned to normal limits.  On 
current examination, the examiner essentially agreed with the 
examiner during service and was of the opinion that the 
hypertension shown several years after service did not have a 
relationship to the hypertension diagnosed during service.  
Additionally, no other evidence of record suggesting that the 
veteran's current hypertension was manifested to a 
compensable degree within one year from discharge from 
service and/or is causally related to event(s) in service 
exists.  Therefore, the veteran's headaches are not 
proximately due to, or the result of, a service connected 
disability.  The veteran's own theory of medical diagnosis 
and causation cannot be accepted as competent evidence as she 
is not shown to possess the requisite training to speak to 
issues of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
veteran's claim must be denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002 & Supp. 2005);  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)  (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  In  accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Proper notice must also ask the claimant to provide 
any evidence in her possession that pertains to the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See in particular the 
February 2002 and January 2005 letters and also the October 
2003 Statement of the Case (SOC) and March 2005 Supplemental 
Statement of the Case (SSOC).  As such, VA fulfilled its 
notification duties. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West  2002); 38 C.F.R. § 
3.159 (2005).  In this case, the veteran's service medical 
records, VA, and private treatment records have been 
associated with the claim's file.  Moreover, the veteran was 
afforded VA examinations in connection with her claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran. 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for headaches on a direct 
basis or, alternatively, as secondary to hypertension is 
denied.



____________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


